Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/8/2021 has been entered.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn.
Election/Restrictions
Applicant has amended the claims to exclude previously found species of second host compound. Accordingly, consideration of the claims was extended to the extent necessary to determine patentability. In this regard, prior art was found that anticipates/obviates the following species below:
    PNG
    media_image1.png
    189
    228
    media_image1.png
    Greyscale
 as first compound, 
    PNG
    media_image2.png
    404
    212
    media_image2.png
    Greyscale
as second compound, and 
    PNG
    media_image3.png
    189
    189
    media_image3.png
    Greyscale
as amine-based compound.
Accordingly, prior art rejections pertaining to the above species is presented below. The prior art search was not extended unnecessarily to cover all nonelected species. See MPEP 803.02(III).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 17 and 18 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claims 17 and 18 indicate Ar101 to Ar104 can be pyrenes (see 11-14 to 11-16 of claim 17 and 12-17 of claim 18). However, it does not appear pyrene is a feasible option for Ar101 to Ar104 within claim 1. Accordingly, claims 17 and 18 fail to include all of the limitations of the claim upon which it depends.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
Claims 1-3, 5-14 and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (KR2015-0006722A). As the cited KR publication is in a non-English language, a machine-translated version of the application will be cited to.
Regarding Claims 1, 2, and 5-10, 12-14, and 16-18, Lee teaches organic LEDs (Page 1) and discloses examples comprising a first electrode and second electrode facing one another and an emission layer, electron transport region, and hole transport region between the two electrodes, wherein the electron transport region is between Lee teaches an example where compound 6-9 is included as a host within emission layer and diamine compound 1-32 is present within the hole transport region as an emission auxiliary layer between hole transport layer and emission layer (Page 33; Table 8).  The compounds 6-9 and 1-32 are:
    PNG
    media_image2.png
    404
    212
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    189
    189
    media_image3.png
    Greyscale

Compound 6-9 (second compound) is consistent with Formula 3 of claim 1, Formula 3F of claim 13, and Formula 3F-1 of claim 14 whereby A31=A32=A33=benzene, b31=b32=4, R31=R32=H, a31=0, Ar31 = phenyl group (C6 aryl) substituted pyrimidinyl (C4 heteroaryl; Formula 9-12 of claim 10 where Z31 = phenyl and f3 = 2), and A34 = Formula 3-1 where X31 = S. 
Compound 1-32 (amine-based compound) is consistent with Formula 40 of claim 1 whereby X101=benzene, a101=a102=a103=0, a104=a105=a106=1, L104=L106 = phenylene (C6 arylene; Formulae 5-1 of claim 3 and 6-1 of claim 4), L105 = phenyl-substituted fluorenylene (phenyl substituted C13 arylene), and 
Such examples differ from the subject matter claimed in that an additional compound of Formula 1 of claim 1 is not included within the emission layer. In this regard, Lee teaches emission layer can include at least one compound represented by formulae (2) through (6) (Page 24; emphasis added) of which several of the compounds of Formula (5) satisfy all requirements for first compound of claim 1 (Pages 7 and 22-23). For instance, Lee describes the particular compound:
    PNG
    media_image1.png
    189
    228
    media_image1.png
    Greyscale
 which is consistent with Formula 1 of claim 1 whereby R2 through R14 = H and R1 = naphthyl. It would have been obvious to one of ordinary skill in the art to utilize combinations of Lee’s host materials within the emission layers of Lee, thereby predictably affording workable LEDs as taught by Lee. 
Regarding Claim 3, Lee teaches the fluorenylene structures can be substituted by one or more R1 groups, such as C2-C60 heteroaryl group (Page 7). Accordingly, Lee would suggest structures whereby a C2-C60 heteroaryl group is Ar103 and L105 is consistent with either formula 5-4 or 5-5 with Y11 being C(Z13)(Z14) where Z13 and Z14 are either methyl or phenyl and Z11=Z12=H. 
Regarding Claim 11, Compound 6-9 (second compound) is also consistent with Formula 3 of claim 1, Formula 3F of claim 13, and Formula 3F-1 of claim 14 whereby .
Allowable Subject Matter
Claims 19 and 21 are allowed.
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Specifically, the closest prior art found with respect to amended claim 1 is Lee, but Lee fails to obviate amine-based compounds of Formula 40 whereby L103-L106 is limited to the moieties of claim 4 and Ar101 to Ar104 is limited to those of claim 1. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lee ‘326 (US 2014/0117326 A1) teaches emission layers comprising particular heterocyclic compounds as either host or dopant (Abstract; ¶ 94, 104; Examples). Anthracene compounds can also be included within the emission layers (¶ 129, 131-136; Claim 12). However, Lee ‘326 fails to describe particular chemical compounds within the scope of Formula 2 of claim 1, particular since claim 1 explicitly requires b21 to be an intender from 1 to 6. For instance, compound 60 of Lee ‘326 describes hydrogen and pyridine substituents where b21 would be equal to 7. While the generic formulae described by Lee ‘326 may encompass structures that fall within the scope of formula 2, the fact that a claimed species or subgenus is encompassed by a prior art genus is not sufficient by itself to establish a prima facie case of obviousness. See Lee ‘326 fails to provide sufficient motivation to arrive at the compounds of claim 1. 
Response to Arguments
Applicant's arguments filed 4/8/2021 have been fully considered but they are not persuasive. 
Applicant generally argues Lee is distinguished from the claims as Ar101 to Ar104 exclude fluorenyl groups. This is not found persuasive as the broader teachings of Lee would suggest compounds where fluorenyl groups would be present within the L103-L106 groups of Formula 40. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN E RIETH whose telephone number is (571)272-6274.  The examiner can normally be reached on Monday - Friday, 8AM - 5PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/STEPHEN E RIETH/Primary Examiner, Art Unit 1764